Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8-1-2022 has been entered.  Claims 1-9 are withdrawn.  Claim 10 was amended.  Claim 11 was cancelled.  Claims 10, and 12-15 are pending.

This application is in condition for allowance except for the presence of claims 1-9 directed to group I, a non-elected invention (see 7-22-2021 restriction).  Accordingly, claims 1-9 been cancelled.

Allowable Subject Matter
Claim 10 and 12-15 allowed.
In re Claim 10, the closest prior art is US 8,468,657 to Soderberg, US 1,440,308 to Maloy, US 2008/0172848 to Chen, and US 6,158,096 to Bar. 
None of the cited prior art, alone or in combination, teach am method including a guiding sleeve and a spike, wherein an inner diameter of the edge of the least one guiding sleeve is smaller than or equal to a maximum diameter of the tip of the at least one spike which is not covered by the guiding sleeve, in combination with the remaining limitations of Claim 10.  Claims 12-15 are allowed by virtue of their dependence to Claim 10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724